THE SPAIN FUND, INC Question 77C The Annual Meeting of the Stockholders ofThe Spain Fund, Inc. (the “Fund”) was held on November 9, 2009, adjourned to December 8, 2009 and adjourned to January 19, 2010. A description of the proposals and number of shares voted at the Meeting are as follows: Director Voted for Authority Withheld 1. To elect Class Two Directors:(terms expire in 2012) William H. Foulk, Jr. Antonio Eraso 5,796,800 5,808,468 2,012,542 2,000,874 Robert M. Keith 5,803,872 2,005,470 Shares Voted For Shares Voted Against Shares Abstained
